El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Este es nn caso de certiorari. Presentada la solicitud, se expidió el auto dirigido contra el Juez de la Corte de Dis-trito de Hnmacao, ordenándosele que remitiera las actuacio-nes originales en el pleito de The Fajardo Development Co. v. Miguel Zalduondo Veve, sobre expropiación forzosa, y se señaló la vista del recurso para el 26 de abril último. En dicho día comparecieron, pór medio de sus abogados, la pe-ticionaria y la demandante en el pleito indicado en informa-ron oralmente, presentando además la dicha demandante un alegato escrito y concediéndose a la peticionaria tres días para contestarlo.
Examinado el caso en su totalidad, resulta que The Fa-jardo Development Co., una corporación 'organizada e in-corporada bajo las leyes del Estado de Connecticut, debida-mente autorizada para hacer y haciendo negocios en Puerto Pico, entabló en la Corte de Distrito de Humacao el 1 de. octubre de 1910, demanda contra Miguel Zalduondo Veve so-bre expropiación de cierta faja de terreno de su propiedad, que se estimó necesaria para la construcción de un ferrocarril.
*565Discutidas y resueltas las excepciones, previas y moción para eliminar del demandado, la corte de . distrito señaló finalmente el día 21 de abril de 1911 para la celebración de la vista.
Así las cosas, el día 11 de abril de 1911, compareció ante la corte de distrito Clotilde Veve, viuda de Yaamonde, y ale-gando su interés en el pleito por ser arrendataria del terreno que se intentaba expropiar, solicitó que se la considerara co-mo parte necesaria en el mismo, que se archivara cierto es-crito de excepciones previas que acompañaba y que se suspen-diera la vista. Y la Corte de Distrito resolvió:
“Hoy 12 de abril de 1911 la corte resuelve: a la solicitud de inter-vención en este caso, presentada por Doña Clotilde Veve; aunque no se acompaña por la peticionaria, la escritura de arrendamiento, a que se refiere su solicitud, y que comprueba su carácter de arrendataria de la finca objeto de expropiación, la corte en virtud del interés que la peticionaria alega tener, en los daños o perjuicios ocasionados por la expropiación de la finca, que dice ocupa, como arrendataria; y de acuerdo con la sección 5a. de la ley sobre expropiación forzosa, enmen-dada por ley de 12 de marzo de 1908, autoriza a la solicitante doña Clotilde Veve, Vda. de Vaamonde, para comparecer y alegar su de-recho por lo que respecta al interés que en la propiedad tuviere o reclamare, en el juicio señalado para el día 21 de los corrientes, sin que baya lugar a considerarla como parte necesaria, pues este concepto corresponde solamente al propietario del terreno, conforme a la sec-ción 4a. de dicha ley de expropiación. Se desestima, por tanto, la suspensión del juicio solicitada, y la de radicación de un pliego de excepciones previas; debiendo la parte peticionaria notificar esta resolución a la demandante.”
La peticionaria alega que habiéndosele negado el carác-ter de parte en el pleito sobre expropiación y su derecho a radicar excepciones previas en el mismo, se cometió por la corte de distrito un error de procedimiento que debe corre-girse por esta Corte Suprema dentro de este recurso de cer-tiorari.
La sección 4 de la ley sobre expropiación forzosa de 1903, *566enmendada -en 1908, dispone que hecha la declaración de uti-lidad pública de una obra, si los dneños de la propiedad que haya de ser expropiada no se aviniesen por cualquier mo-tivo a consentir la expropiación o expropiaciones que aquella requiera, determinará ello nna cansa de acción en favor del qne haya de realizar dicha obra y podrá éste ejercitarla contra los mencionados propietarios ante la Corte de Distrito del Distrito Judicial en que radique el todo o parte de la pro-piedad de que se trate y en la forma ordinaria que el Código de Enjuiciamiento Civil determina para el ejercicio de las acciones.
El procedimiento debe dirigirse, pues, como se dirigió en el presente caso, contra los propietarios, por ser ellos los fundamentalmente interesados, ya que se trata de privarlos, por causa de utilidad pública y previo el pago de la indemni-zación correspondiente, de aquello que legítimamente les per-tenece.
Pero como es posible que existan otros interesados en la propiedad que se intente expropiar que puedan resultar per-judicados con la expropiación, el legislador también dispuso en la mencionada ley, sección 5a. enmendada, que todas las personas que ocuparen cualquiera de las propiedades des-critas en la demanda, o que tuvieren o pretendieren tener cualquier interés en la misma, o en ios daños y perjuicios oca-sionados por la expropiación, aunque no se les mencionare en ella, podrán comparecer y alegar su derecho, cada una por lo que respecta al dominio o interés que en la propiedad tu-viere o reclamare de igual modo que si su nombre figurare en la demanda.
Si es cierto que la peticionaria tiene arrendados los te-rrenos que se trata de expropiar, su derecho a intervenir en el pleito de expropiación es indiscutible, de acuerdo con la ley y la jurisprúdencia. Esta Corte Suprema en el caso de The American Railroad Company of Porto Rico v. José Vicente Quiñones, decidido el 11 de enero de 1909, dijo:
*567“Los derechos, no sólo del propietario, sino que también de cual-quier arrendatario deben tenerse en consideración por la corte que dicte una sentencia en un procedimiento de expropiación forzosa. El propietario tiene derecho a percibir el valor de su terreno y de cualesquiera daños causados con la privación de la propiedad; el arrendatario tiene derecho a percibir el valor del arrendamiento de ' la propiedad tomada y de cualesquiera daños que sufra por la destruc-ción de cosechas y demás, y esta indemnización debe pagarse tanto al propietario como al arrendatario, caso de haberlo, antes de que pueda disponerse de la propiedad para el uso público indicado. ’ ’
Iniciado el pleito de expropiación contra el verdadero dueño de los terrenos, se inició de acuerdo con la ley. El hecho de que la arrendataria de dichos terrenos no figurara como parte demandada, no daña en manera alguna el pro-cedimiento. En cuanto la dicha arrendataria quiso gestio-nar en el pleito, lo hizo y la corte se lo permitió, pero errando, a nuestro juicio, al no considerarla como parte necesaria en el pleito, pues una vez que se demuestra la existencia de un arrendatario que alega que tiene interés en el asunto y que se le causarán daños y perjuicios con la expropiación, tal arrendatario es parte en el procedimiento.
Entendemos que la corte de distrito erró también al no permitir que la peticionaria archivara su escrito de excepcio-nes previas. La corte debió permitir que tal escrito se archi-vara y si era por sus méritos improcedentes, debió haberlo desestimado. Si la Corte estaba convencida de que tales ex-cepciones eran manifiestamente improcedentes y se presen-taban con el solo objeto de dilatar el procedimiento, debió rechazarlas por tales razones, haciendo constar siempre que la arrendataria tenía abierto el procedimiento para alegar su derecho por escrito y probarlo en el acto de la vista.
En virtud de todo lo expuesto, debe anularse la orden de la Corte de' Distrito de Humacao de 12 de abril de 1910 dic-tada en el dicho pleito de The Fajardo Development Co. v. Miguel Zalduondo Veve, sobre expropiación y devolverse los *568autos a la mencionada corte para que continúe actuando en una forma que no sea inconsistente con esta opinión.

Con lugar la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.